                           02D03-2008-CT-000390                                Filed: 8/6/2020 2:58 PM
                                                                                                  Clerk
USDC IN/ND case 1:20-cv-00307-HAB-SLC         document
                               Allen Superior Court 3  4 filed 08/06/20 page 1 ofAllen
                                                                                   6 County, Indiana
                                                                                                           BB



STATE OF INDIANA                   )              IN       THE ALLEN SUPERIOR COURT
                                   )   SS:
COUNTY OF ALLEN                    )              CAUSE NO.

STACY ALBRIGHT and                                )
MARK ALBRIGHT,                                    )

                                                  )

                         Plaintiffs,              )

                                                  )

vs.                                               )

                                                  )

ROBERT COATES,             SPIRIT                 )

LOGISTICS INC, and MILBANK                        )

INSURANCE COMPANY, d/b/a                          )
STATE AUTO INSURANCE                              )

COMPANIES,                                        )

                                                  )

                         Defendants.              )




                          COMPLAINT FOR DAMAGES AND
                        UNDERINSURED MOTORIST BENEFITS

                                                C0_UND
         Plaintiffs,   Stacy Albright and       Mark       Albright, for their ﬁrst claim for relief,


state:



                1.       On March        25, 2019, Plaintiff, Stacy Albright,      was driving a

vehicle north 0n Green Street, in Allen County,                   New   Haven, Indiana, when she

was involved     in a collision with a       semi-truck traveling south on Green Street, a no


truck route, which      was being driven by Defendant, Robert Coates. Defendant,

Robert Coates, turned       left   and failed   to yield the right      of way, causing the   collision.

                                               Page    1   of 5
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 4 filed 08/06/20 page 2 of 6


               2.        The   collision   was responsibly caused by the carelessness and

negligence of Defendant, Robert Coates, in the operation 0f the semi-truck


By   driving along a no truck route, failing to maintain a reasonable and proper


lookout, failing to maintain control over the vehicle and unsafe operation of a


vehicle while driving distracted in Violation of Indiana             Code   §   9-21-8-24.


               3.       Defendant, Spirit Logistics        Inc., (hereinafter    known   as “Spirit


Logistics”),   is   vicariously liable for the careless and negligent acts 0f their agent


and/or employee, Defendant, Robert Coates, while in the course and scope of his


agency and/or employment          at the    time of the collision.


               4.       As   a result of the collision, Plaintiff, Stacy Albright, sustained


serious and permanent physical injuries and continues to suffer ongoing physical


pain.


               5.       As a   further result of the collision, Plaintiff, Stacy Albright,


incurred hospital and medical expenses, lost wages, and              may    incur such expenses


and losses   in the future, as   well as the loss of a whole, complete, and useful           life



because of her permanent        injuries.


        WHEREFORE,           Plaintiffs, Stacy Albright       and Mark Albright, demand

judgment against Defendants, Robert Coates and                Spirit Logistics, in   an amount that

will reasonably     compensate them        for the injuries   and damages sustained,      for pre-



                                             Page 2 of 5
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 4 filed 08/06/20 page 3 of 6


judgment        interest, the costs          of this action and    all   other just and proper relief in the


premises and for         trial   by jury.


                                                        2m
         Plaintiff,     Mark     Albright, for his second claim for relief states:


                   1.      Plaintiff,        Mark      Albright, realleges rhetorical paragraphs            1




through and including 5 of Count                   I   of this Complaint for Damages and


Underinsured Motorists Beneﬁts as                       if fully set forth   herein and by reference        makes

them a    part   of this Count         II.



                  2.       At    all   times material t0 the allegations 0f Count             II   ofthis


Complaint he was the spouse of Plaintiff, Stacy Albright.

                  3.       As    a result of the carelessness and negligence 0f Defendants,


Robert Coates and Spirit Logistics, he                    lost the services    and consortium of his

spouse.


      WHEREFORE,                 Plaintiff,      Mark     Albright,   demands judgment        against


Defendants, Robert Coates and Spirit Logistics, in an amount that will reasonably


compensate him for the             injuries     and damages sustained, for the costs of this action

and for   all   otherjust and proper relief in the premises and for                  trial   by jury.




                                                       Page 3 of 5
         Plaintiffs,    Stacy Albright and
                                              w
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 4 filed 08/06/20 page 4 of 6




                                              Mark    Albright, for their third claim for relief


state:



                   1.     Plaintiffs,   Stacy Albright and      Mark Albright,    reallege rhetorical


paragraphs     1    through and including 5 of Count        I   and paragraphs    1    through and

including 3 of Count        II   of this Complaint for Damages and Underinsured Motorists


Beneﬁts    as if fully set forth herein     and by reference make them a part of this Count

III.



                   2.     On March 25,     2019, the vehicle operated by Defendant, Robert


Coates,    was insured by an automobile            liability policy   with American Inter-Fidelity


Exchange, claim number, L190439. The injury                     liability limits for   each person are

unknown.

                   3.    On March 25,      2019,   Plaintiffs, Stacy Albright      and Mark

Albright, had in full force and effect an automobile insurance policy with Milbank


Insurance   Company        d/b/a State   Auto Insurance Companies           (hereinafter   known     as


“State Auto”), covering their vehicle,         which provided medical payment coverage

in the   amount 0f $1,000.00, and underinsured motorist coverage                 in the   amount of

$100,000.00 per person.           A true and correct copy       of the applicable State Auto




                                             Page 4 of 5
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 4 filed 08/06/20 page 5 of 6


coverage page and policy             is   attached hereto and marked as Exhibit "A", and        made

a part hereof.


                    4.     Plaintiffs,     Stacy Albright and     Mark    Albright are entitled t0 the


available limits under the applicable State             Auto medical payment coverage and

underinsured motorist policy, and              make demand        for the available limits since this


collision qualiﬁes        under the terms ofthe policy as an underinsured claim for

Plaintiffs.


                    5.    Plaintiffs,      Stacy Albright and     Mark    Albright, have cooperated


in   good   faith   with State Auto and have fulﬁlled          all   conditions precedent required of


them under      the terms ofthe applicable State          Auto policy.

        WHEREFORE,            Plaintiffs, Stacy Albright        and Mark Albright, demand

judgment against State Auto               for the applicable medical      payment and underinsured

motorist coverage limits available to them for this underinsured motorist claim, for


pre-judgment         interest, the costs     of this action and   all   otherjust and proper relief in


the premises and for        trial   by jury.



                                                       {/3 u         /f’ j
                                                    ”Tom Blackburn         (2761—71')
                                                     Attorney for Plaintiffs
                                                     BLACKBURN & GREEN
                                                     4203 W. Jefferson Blvd.
                                                     Fort Wayne, IN 46804
                                                     Telephone: (260) 422-4400

                                                 Page 5 of 5
                           02D03-2008-CT-000390                                Filed: 8/6/2020 2:58 PM
                                                                                                  Clerk
USDC IN/ND case 1:20-cv-00307-HAB-SLC         document
                               Allen Superior Court 3  4 filed 08/06/20 page 6 ofAllen
                                                                                   6 County, Indiana
                                                                                                         BB



STATE 0F INDIANA               )                   IN               THE ALLEN SUPERIOR COURT
                               )   ss;
COUNTY 0F ALLEN                )                  CAUSE N0.

STACY ALBRIGHT and
MARK ALBRIGHT,
                       Plaintiffs,


VS.


ROBERT COATES,              SPIRIT             VVVVVVVVVVVVVV




LOGISTICS       MILBANK
                 INC., and
INSURANCE COMPANY, d/b/a
STATE AUTO INSURANCE
COMPANIES,

                       Defendants.


                                         JURY DEMAND
      Come now        Plaintiffs, Stacy Albright                    and Mark Albright, by counsel, and

demand   trial   by jury.




                                           “
                                               a 7/ //                         ~
                                                                                    l
                                               Tom                   Blackburn (2761-71)
                                               Attorney for Plaintiffs
                                               BLACKBURN & GREEN
                                               4203 W. Jefferson Blvd.
                                               Fort                 Wayne, IN 46804
                                               Telephone: (260) 422-4400




                                           Page                 1   0f l
